DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are analogous to Enfish and McRO.
The examiner respectfully submits that the limitations of the claims are not necessarily rooted in computing technology, and are not directed to improving a computer or other technology. Rather, the claims utilize a generic computing system in a usual and customary fashion to perform a calculation using known data and define a work schedule. The claimed calculation and scheduling process is not one which previously could only be performed by humans, but rather is a mere automation of a manual process, which does not necessarily render a claim eligible (MPEP 2106.05(a)). 
Regarding the rejections under 35 USC 102, the applicant argues that Zyskowski fails to teach the limitations of the claims, in particular the relationship between the farming period and the observation period, in which the farming period is a period preceding the observation period.
The examiner respectfully submits that the “observation period” is any predetermined future time period in which point a crop growth may be observed – the examiner notes however that no actual observation is claimed, rendering the claim analogous to a simulation. The “farming period” is the time prior to said “observation period”. Zyskowski expressly teaches “future system status” (325, [0085]) which predicts when shortfalls in water/fertilizer will occur. Any shortfalls in water/fertilizer are inherently “indicators of hindering crop growth”. Zyskowski further expressly teaches creating an .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 16, the claims recite:
An information processing device comprising: 
a memory for storing instructions; and
a processor connected to the memory and configured to execute the instructions to:
calculate an indicator value of hindering crop growth during a period including an observation period during which an effect of a farming work performed for growing the crop is observed; and
generate a schedule of the farming work performed on the crop during a predetermined farming period, the predetermined farming period being a period preceding the observation period in order to reduce the indicator value calculated by the indicator value calculator. 
These limitations amount to a mental process of observation and judgement. The indicator value is readily calculated based on the recited observation, while the schedule determination is readily performed as a judgement based on the observed and calculated indicator value. 
This judicial exception is not integrated into a practical application because the only additional elements are generic computing devices used in their usual and customary manner to automate a 
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application the only additional elements are generic computing devices used in their usual and customary manner to automate a manual process (MPEP 2106.05(a) and (f)). The claims do not improve computing technology nor are they necessarily rooted in computing technology.
Dependent claims 2 – 15 recite elements that are merely furthering the abstract idea, such as by specifying observation timeframes, crop type, etc., but do not recite anything that may be considered an additional element that integrate the abstract idea into a practical application nor are sufficient to amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zyskowski et al. (US 2010/0306012).

Regarding claim 1, Zyskowski teaches (FIG 1 – 4):
An information processing device comprising: 
a memory for storing instructions (140, 135, 130); and
(140, 135, 130):
calculate an indicator value of hindering crop growth during a period (250, 255, 325; crop and soil models and predicted future status of water/fertilizer shortfalls; [0085]) including an observation period during which an effect of farming work performed for growing the crop is observed; and
generate a schedule of farming work performed on the crop during a predetermined farming period being a period preceding the observation period (240) in order to reduce the indicator value calculated by the indicator value calculator (330; [0085] – [0089], [0112] – [0114]; fertilizer and irrigation schedules are arranged a time period before the resource is projected to be needed).
Regarding claim 2, Zyskowski teaches:
The information processing device according to claim 1, wherein the predetermined farming period is no longer than several days ([0112] – [0114]).
Regarding claim 3, Zyskowski teaches:
The information processing device according to claim 1, wherein the processor is configured to execute the instructions to: 
calculate the indicator value during the observation period and the predetermined farming period ([0111] – timing and shortages for each time the model is run).
Regarding claim 4, Zyskowski teaches:
The information processing device according to claim 1, wherein, the processor is configured to execute the instructions to: 
generate a plurality of different farming schedules during the predetermined farming period, calculates the indicator value based on each farming schedule, and determine a farming schedule minimizing the calculated indicator value to be a farming schedule during the predetermined farming period ([0120] – minimizing stress between irrigation events; [0143] analyzing crop performance).
Regarding claim 5, Zyskowski teaches:

acquire a report period of a farming schedule reported to a user and parameters for calculating the indicator value (220, [0078]); and
generate a farming schedule during the report period based on farming schedules during a plurality of the predetermined farming periods repeatedly generated by the scheduler, and output the generated farming schedule (330, [0086]).
Regarding claim 6, Zyskowski teaches:
The information processing device according to claim 5, wherein the parameters includes a history of farming work performed before the predetermined farming period ([0080]), environment prediction data including data related to weather during the observation period ([0082]), data related to soil on which the crop is grown (255), and data related to the crop (250).
Regarding claim 7, Zyskowski teaches:
The information processing device according to claim 1, wherein with respect to an element required to be taken in by the crop, the indicator value is a stress of the crop, the stress being calculated based on an intake that can be taken in by the crop and a requirement preferably provided for the crop (325, [0085]).
Regarding claim 8, Zyskowski teaches:
The information processing device according to claim 7, wherein an intake that can be taken in by the crop is based on an amount of the element in an environment in a state in which the crop can take in the element, and an amount of the element that can be taken in by the crop from the environment ([0120] – minimizing stress between irrigation events; [0143] analyzing crop performance).
Regarding claim 9, Zyskowski teaches:
The information processing device according to claim 7, wherein the element required to be taken in includes at least either of nutrition and water (ABSTRACT).
Regarding claim 10, Zyskowski teaches:

calculate the intake,
calculate the requirement  (250 crop model), and
calculate the stress based on the intake and the requirement (nitrogen and water deficit values).
Regarding claim 11, Zyskowski teaches:
The information processing device according to claim 10, wherein the processor is configured to execute the instructions to:
calculate the stress based on a difference between the intake and the requirement, or a ratio between the intake and the requirement (325, [0085]).
Regarding claim 12, Zyskowski teaches:
The information processing device according to claim 1, further comprising:
calculate a goal value of the indicator value, depending on at least a growth process of the crop or a yield goal of the crop, and
generate a schedule of the farming work in such a way that the indicator value approaches the goal value ([0120] – minimizing stress between irrigation events; [0143] analyzing crop performance; [0086] maximize yield).
Regarding claim 13, Zyskowski teaches:
The information processing device according to claim 1, wherein the processor is configured to execute the instructions to:
set the predetermined farming period and the observation period in relation to a type of the crop and the indicator value ([0126]).
Regarding claim 14, Zyskowski teaches:
The information processing device according to claim 1, wherein the processor is configured to execute the instructions to:
update at least the observation period, 
calculate and store the indicator value during the changed observation period, and 
([0166] – [0167]).
Regarding claim 15, Zyskowski teaches:
The information processing device according to claim 1, wherein the processor is configured to execute the instructions to:
acquire history information during the observation period, and 
update the history information, 
calculate the indicator value during the observation period by use of the changed history information, and stores the calculated indicator value, and 
determine a farming schedule using the history information minimizing the stored indicator value to be a farming schedule during the predetermined farming period ([0080] – historical input used for scheduling).

Regarding claim 16, Zyskowski teaches:
A control method comprising: 
calculating an indicator value of hindering crop growth during a period including an observation period during which an effect of a farming work performed for growing the crop is observed (250, 255, 325; crop and soil models and predicted future status); and 
generating a schedule of the farming work performed on the crop during a predetermined farming period, the predetermined farming period being a period preceding the observation period in order to reduce the calculated indicator value (240, 330; [0112] – [0114]; fertilizer and irrigation schedules are arranged a time period before the resource is projected to be needed).

Regarding claim 17, Zyskowski teaches:
A non-transitory recording medium storing a program that controls an information processing device, the program causes a computer to implement:
(250, 255, 325; crop and soil models and predicted future status); and
a scheduling function configured to generate a schedule of the farming work performed on the crop during a predetermined farming period, the predetermined farming period being a period preceding the observation period in order to reduce the indicator value calculated in the indicator value calculating step (240, 330; [0112] – [0114]; fertilizer and irrigation schedules are arranged a time period before the resource is projected to be needed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624